                                            Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 1 of 23




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE BARICH, et al.,                              Case No. 21-cv-00034-EMC
                                   8                     Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART DEFENDANTS’
                                   9              v.                                         MOTION TO DISMISS, STRIKE, AND
                                                                                             FOR A MORE DEFINITE
                                  10     CITY OF COTATI, et al.,                             STATEMENT
                                  11                     Defendants.                         Docket No. 26

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs George E. Barich and Laurie Alderman sued Defendants the City of Cotati

                                  15   (“City”) and John A. Dell’Osso, the Mayor of the City during the time in question, under 42

                                  16   U.S.C. § 1983 for violations of their civil rights under the First Amendment’s Freedom of Speech

                                  17   Clause, Fourteenth Amendment’s Equal Protection Clause, and the Americans with Disabilities

                                  18   Act (ADA).

                                  19           Pending before the Court is the Defendants’ motion to dismiss, strike, and for a more

                                  20   definite statement of the first amended complaint (FAC) pursuant to Federal Rules of Civil

                                  21   Procedure 12(b)(6), 12(e), and 12(f). See Docket No. 26 (“Second Mot. to Dismiss”). For the

                                  22   following reasons, the Court GRANTS in part and DENIES in part Defendants’ motion.

                                  23                                         I.      BACKGROUND

                                  24   A.      Factual Background

                                  25           Plaintiffs’ claims relate to three separate incidents that occurred at public Cotati City

                                  26   Council meetings held on January 8, January 22, and March 27, 2019. The constitutional claims

                                  27   relate to the January meetings, during which Ms. Alderman was not allowed to read a statement

                                  28   from Mr. Barich into the record. The ADA claim relates to the March meeting, where Mr. Barich
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 2 of 23




                                   1   was unable to participate because the electronic hearing-assist device provided by the City failed.

                                   2          The Plaintiffs’ FAC alleges as follows. Mr. Barich and Ms. Alderman are frequent

                                   3   attendees and speakers at Cotati City Council meetings. Docket No. 22 (FAC) ¶ 20. Mr. Barich, a

                                   4   former City Council member, often disagrees with the policies advanced by the City Council and

                                   5   over the years has engaged in “spirited debate with several council members.” Id. Mr. Barich has

                                   6   been called both a “gadfly” and a “watchdog” by the local press. Id.

                                   7          On January 8, 2019, Mayor Dell’Osso presided over a regularly scheduled City Council

                                   8   meeting. Id. ¶ 26. Mr. Barich, who was out of town and wished to be heard at the meeting,

                                   9   appointed Ms. Alderman as his “attorney-in-fact” to read a written statement into the record. Id. ¶

                                  10   27. During the meeting’s public comment period, Ms. Alderman was not allowed to speak on

                                  11   behalf of Mr. Barich or to read his statement into the record. Id. ¶ 28. However, Mayor Dell’Osso

                                  12   accepted Mr. Barich’s written statement for inclusion into the meeting’s written record. Id.
Northern District of California
 United States District Court




                                  13          On January 22, 2019, Mayor Dell’Osso presided over a regularly scheduled City Council

                                  14   meeting. Id. ¶ 29. Mr. Barich again appointed Ms. Alderman as his “attorney-in-fact” to present

                                  15   his testimony at the meeting. Id. ¶ 30. This time, Ms. Alderman filled out a speaker card for Mr.

                                  16   Barich. Id. When his name was called, Ms. Alderman presented herself and a notarized copy of a

                                  17   power of attorney granting her the authority to speak on Mr. Barich’s behalf. Id. ¶ 30–31. Mayor

                                  18   Dell’Osso asked for the advice of the City Attorney, who stated that the City’s rules do not allow

                                  19   for speakers to present a power of attorney and comment for someone else. Id. ¶ 31. In response,

                                  20   Ms. Alderman told Mayor Dell’Osso and the City Attorney that they were violating Mr. Barich’s

                                  21   civil rights and that they should reconsider their decision not to let her read his statement into the

                                  22   record. Id. at 33. Mayor Dell’Osso did not allow Ms. Alderman to read the statement into the

                                  23   record. Id.

                                  24          Plaintiffs assert that, to their knowledge, the City’s rules prohibiting speakers from

                                  25   presenting a power of attorney to speak on behalf of someone else “have never been enforced with

                                  26   regard to anyone except Barich.” Id. ¶ 31. Id. Plaintiffs also allege—as they did in their initial

                                  27   complaint—that “[m]embers of the public who cannot attend City Council meetings in person are

                                  28   routinely allowed to have representatives speak for them and to have their written statements read
                                                                                          2
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 3 of 23




                                   1   into the record during the public comment period.” Id. ¶ 14, 18; see also Docket No. 1 (“Compl.”)

                                   2   ¶ 14. The FAC adds the following thirteen (13) “examples of meetings at which persons spoke for

                                   3   others during the open comment period:”

                                   4                  03/10/10 Bob Haroch of Beyers-Costin for Colvin Group, seeking
                                                      development applications approvals;
                                   5
                                                      08/25/2015 Andrew Alderman for Laurie Alderman (Plaintiff);
                                   6
                                                      08/25/2015 Mr. Scott, Attorney for the Stanleys;
                                   7
                                                      10/27/2015 Mr. Scott for the Stanleys;
                                   8
                                                      10/26/2016 Neil Randolph & Guy Chambers of Colvin Group;
                                   9
                                                      03/28/2017 Neil Randolph of Colvin Group & Dave Brown of
                                  10                  Adobe Associates;
                                  11                  05/09/2017 Dalene Whitcock for Colvin Group;
                                  12                  06/13/2017 Robin Miller of 116 Investors, LLC;
Northern District of California
 United States District Court




                                  13                  06/27/2017 Aksel Dregelid of David Taussig and Associates; Guy
                                                      Chamber for Colvin Group;
                                  14
                                                      09/12/2017 Nathan Perez for David Taussig and Associates;
                                  15
                                                      06/12/2018 Nick Caston with Kaya Management & Alta Supply;
                                  16                  Angelo Bertam with Eagle Eye, LLC; Craig Enyart, Representative
                                                      for 7950 Redwood Dr.;
                                  17
                                                      08/21/2018 Neil Randolph for Colvin Group;
                                  18
                                                      09/10/19 Michael Ceremello (who did not identify himself before
                                  19                  speaking) for Ourania Riddle, a resident of Dixon, regarding the
                                                      choice to elect or appoint the City Clerk and City Treasurer.
                                  20

                                  21   Id. ¶ 19. Many of the examples in this paragraph involve individuals speaking on behalf of

                                  22   corporations or other entities, not on behalf of other individuals. Some do involve speech on

                                  23   behalf of individuals. Moreover, the FAC alleges

                                  24                  during the public comment section of the Council meeting held on
                                                      September 10, 2019, just a few months after Dell’Osso denied
                                  25                  Alderman the right to read Barich’s statements into the record,
                                                      Dell’Osso allowed an attendee, Michael Ceremello, to read a
                                  26                  prepared statement of Ourania Riddle, who was not at the Council
                                                      meeting. Mr. Ceremello was able to read the statement from Ms.
                                  27                  Riddle regarding the election of a City Clerk and City Treasurer
                                                      versus appointing these positions, an issue that was not before the
                                  28                  Council. Dell’Osso did not raise the issue of whether Mr. Ceremello
                                                                                       3
                                           Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 4 of 23



                                                      was allowed to read the statement as he had done with Alderman at
                                   1                  the January meetings.
                                   2   Id. ¶ 50 (emphasis added). Therefore, according to the FAC, allowing Mr. Ceremello to speak on

                                   3   behalf of Ms. Riddle but not Ms. Alderman to speak on behalf of Mr. Barich constitutes “disparate

                                   4   treatment.” Id. ¶ 51.1

                                   5          On March 27, 2019,2 the City held a special meeting of the City Council. Id. ¶ 34. The

                                   6   meeting was held in the community room at the Cotati police station rather than the City Council

                                   7   chambers. Id. Mr. Barich, who suffers from progressive hearing loss and tinnitus, often requires

                                   8   an electronic hearing-assist device at City Council meetings, which the City provides. Id. ¶ 21. A

                                   9   week before the special meeting, Mr. Barich requested an electronic hearing-assist device for his

                                  10   use at the meeting. Id. ¶ 35. The Cotati City Clerk assured Mr. Barich that he would be provided

                                  11   with a hearing-assist device for the special meeting. Id.

                                  12          As promised, the City Clerk provided Mr. Barich an electronic hearing-assist device at the
Northern District of California
 United States District Court




                                  13   outset of the meeting. Id. ¶ 36. However, the device did not function inside the police station’s

                                  14   community room. Id. The clerk gave Mr. Barich a second device that also did not function. Id.

                                  15   According to the FAC, “[i]t is undisputed that the City’s hearing-assist devices could never work

                                  16   in the community room, as they had to be connected to the public address system in the council

                                  17   chambers next door in order to function.” Id. (emphasis added). In fact, the City Attorney

                                  18   confirmed as much to Plaintiffs’ counsel via email. Id. ¶ 43. Plaintiffs therefore contend that no

                                  19   public-address system was used at the special meeting because the community room did not have

                                  20   one. Id. ¶ 39. According to Mr. Barich, “City Clerk Berges and City Planner Harries

                                  21   acknowledged to Barich before the meeting that the hearing-assist devices were not working.

                                  22   Barich asked that the Council be informed of the problem, but the meeting continued.” Id. ¶ 40

                                  23   (emphasis added). As a result, Mr. Barich alleges that he was “relegated” to the side of the room

                                  24   with some of the City Council members facing away from him, making it “impossible” for him to

                                  25
                                       1
                                  26    The FAC attaches portions of the transcripts for the January 8, January 22, and September 10,
                                       2019 City Council meetings. See Docket Nos. 22-1 (FAC, Ex. A), 22-2 (FAC, Ex. B), and 22-3
                                  27   (FAC, Ex. C).
                                       2
                                  28    The FAC also attaches a portion of the transcript for the March 27, 2019 meeting. See Docket
                                       No. 22-4 (FAC, Ex. D.).
                                                                                        4
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 5 of 23




                                   1   follow along and participate in the discussion. Id. ¶ 37–39.

                                   2          During the special meeting’s public comment period, Mr. Barich reminded the City

                                   3   Council of his hearing disability, informed them that the council was not accommodating his

                                   4   disability, and requested that the meeting be moved to the nearby council chambers where his

                                   5   hearing disability could be accommodated through the use of the public-address system. Id. ¶ 41.

                                   6   Mayor Dell’Osso denied Mr. Barich’s request and suggested that he raise his hand and interrupt

                                   7   the meeting every time he was having trouble hearing the discussion. Id. ¶ 42. Mr. Barich replied

                                   8   to Mayor Dell’Osso that this was unreasonable. Id. Mayor Dell’Osso answered that Mr. Barich

                                   9   could either stay under the circumstances or leave. Id. Mr. Barich, unable to meaningfully

                                  10   participate, left the meeting. Id. ¶ 43.

                                  11          Based on these facts, Plaintiffs allege the City is taking advantage of Mr. Barich’s

                                  12   disability to prevent him from participating in City Council proceedings in the community room,
Northern District of California
 United States District Court




                                  13   where the provided electronic hearing-assist devices do not work because of the lack of a public

                                  14   address system, thus denying him his right to full participation in the City Council’s deliberations.

                                  15   Id. ¶ 21. The FAC admits that the City has purchased “a ‘personal sound amplifier’ that may be

                                  16   available for Barich to use at City Council meetings,” but contends nonetheless that “there is no

                                  17   guarantee that this device will be available for him to use in the future.” Id. ¶ 98.

                                  18          Included in the Plaintiffs’ complaint are allegations related to three other incidents that are

                                  19   not directly at issue but are included to provide “historical context” for the City’s conduct on the

                                  20   dates in question and to show “discriminatory intent.” See Docket No. 30 (“Opp’n”) at 2. Mr.

                                  21   Barich previously filed a civil rights action against the City and the City’s Chief of Police, see

                                  22   Barich v. Cotati and Michael Parish, No. 3:15-CV-00350 VC (N.D. Cal. filed Jan. 24, 2015),

                                  23   related to an incident in 2014 where the City’s Police Chief allegedly threatened to arrest Mr.

                                  24   Barich for exercising his First Amendment rights. FAC ¶ 22. The case settled in 2015, with the

                                  25   City paying Mr. Barich $50,000. Id. According to Plaintiffs, Judge Chhabria, who presided over

                                  26   that case, said he was shocked at the City’s and its counsel’s attitude toward the First Amendment.

                                  27   Id. The Court declined to order an injunction against the City but allegedly warned that further

                                  28   violation of Mr. Barich’s First Amendment rights would result in harsh consequences for the
                                                                                          5
                                            Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 6 of 23




                                   1   City.3 Id. In 2007, Plaintiffs allege John Moore, the husband of former Cotati Mayor Lisa Moore,

                                   2   said, “Barich, I’m going run you out of town!” at a City Council meeting. Id. ¶ 23. An argument

                                   3   followed during which then Mayor, Pat Gilardi, told Mr. Moore and Mr. Barich to “knock it off or

                                   4   take it outside.” Id. In 2017, Mr. Moore, now a City Council member, asked Mr. Barich, “are you

                                   5   still a grower?” implying that Mr. Barich grew cannabis. Id. ¶ 25. On a second occasion, Mr.

                                   6   Moore called Mr. Barich a “money launderer” at a City Council meeting. Id. Mr. Barich denies

                                   7   both accusations. Id. Mr. Moore was duly appointed the Mayor of Cotati on December 8, 2020,

                                   8   replacing Mayor Dell’Osso. Id.

                                   9           Based on, inter alia, the above allegations, Plaintiffs raise five (5) causes of action:

                                  10              (1) violation of Mr. Barich’s right to equal protection under the Fourteenth

                                  11               Amendment against Mayor Dell’Osso (Claim 1);

                                  12              (2) violation of Ms. Alderman’s freedom of speech rights under the First Amendment
Northern District of California
 United States District Court




                                  13               at the January 8 and January 22 meetings against Mayor Dell’Osso (Claim 2);

                                  14              (3) violation of Ms. Alderman’s right to equal protection under the Fourth Amendment

                                  15               against Mayor Dell’Osso (Claim 3);

                                  16              (4) unconstitutional policy, custom, or practice in violation of § 1983 pursuant to

                                  17               Monell v. Department of Social Services, 436 U.S. 658 (1978), against the City (Claim

                                  18               4) (the “Monell Claim”); and

                                  19              (5) violation of Mr. Barich’s rights under the ADA, 42 U.S.C. §§ 12101–12213,

                                  20               against the City (Claim 5).

                                  21   B.      Procedural Background

                                  22           Mr. Barich timely filed three separate claims under California’s Government Tort Claims

                                  23   Act, Cal. Gov. Code §§ 810–998.3, with the City of Cotati on April 16, 2019. Id. ¶ 9–11. The

                                  24
                                       3
                                  25    In reference to the pervious federal lawsuit, Plaintiffs provide a case number but do not cite any
                                       court documents. The Court reviewed the Docket and it does appear Judge Chhabria found that
                                  26   Mr. Barich’s First Amendment rights were violated when the Chief of Police threatened to arrest
                                       Mr. Barich if he was recording their conversation. See Barich v. City of Cotati, No. 3:15-CV-
                                  27   00350-VC, Docket No. 52 (Order Granting Mr. Barich’s Mot. for Partial Summ. J. and Den.
                                       Defs.’ Cross-Mot. for Summ. J.) 1:26–27 (“From these undisputed facts, it is clear that Chief
                                  28   Parish violated Mr. Barich’s First Amendment rights.”). The Court did not see any warning from
                                       Judge Chhabria in the record.
                                                                                         6
                                            Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 7 of 23




                                   1   City’s insurance carrier rejected all three claims by letter dated June 3, 2019. Id. ¶ 11. The letter

                                   2   allegedly states that the claims were “rejected by operation of law.” Id. Mr. Barich filed a fourth

                                   3   supplemental claim related to the March 27, 2019 incident, specifically referencing the ADA, on

                                   4   July 31, 2019. Id. On August 6, 2019, the City’s insurer sent another rejection letter to Mr.

                                   5   Barich, indicating that the fourth claim was also rejected by operation of law. Id.

                                   6           In addition, on July 17, 2019, within the six-month statute of limitations period, Mr. Barich

                                   7   filed an ADA complaint with the U.S. Department of Justice, Civil Rights Division, Disability

                                   8   Rights Section, regarding the March 27 incident. Id.¶ 12. The Disability Rights Section elected

                                   9   not to take any action on Mr. Barich’s complaint, allegedly for lack of resources, on or about

                                  10   November 1, 2019. Id.

                                  11           Plaintiffs filed the initial complaint with this Court on January 5, 2021. See generally, id.

                                  12   On February 12, 2021, Defendants filed their first motion to dismiss, see Docket No. 10 (“First
Northern District of California
 United States District Court




                                  13   Mot. to Dismiss”), which the Court granted with leave to amend on March 30, 2021, see Docket

                                  14   No. 21 (“First Mot. to Dismiss Order”). Plaintiffs filed their FAC on April 23, 2021. See FAC.

                                  15           On May 14, 2021, Defendants filed the pending motion to dismiss, strike, and for a more

                                  16   definite statement along with a request for judicial notice. See Second Mot. to Dismiss; Docket

                                  17   No. 27 (Defs.’ Req. for Judicial Notice (“Defs.’ RJN”). Plaintiffs filed an opposition to the

                                  18   motion along with their own request for judicial notice. See Docket Nos. 30 (“Opp’n”), 31 (Pls.’

                                  19   Req. for Judicial Notice (“Pls.’ RJN”).

                                  20                                    II.      LEGAL STANDARDS

                                  21   A.      Request for Judicial Notice

                                  22           The Court may take judicial notice of matters that are either “generally known within the

                                  23   trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

                                  24   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). However, to the extent

                                  25   any facts in documents subject to judicial notice are subject to reasonable dispute, the Court will

                                  26   not take judicial notice of those facts. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.

                                  27   2001) (“A court may take judicial notice of ‘matters of public record’ . . . [b]ut a court may not

                                  28   take judicial notice of a fact that is ‘subject to reasonable dispute.’”) (first quoting MGIC Indem.
                                                                                         7
                                            Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 8 of 23




                                   1   Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir.1986); then quoting Fed. R. Evid. 201(b)),

                                   2   overruled on other grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                   3   B.      Motion to Dismiss

                                   4           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                   5   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   6   complaint that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). See Fed. R.

                                   7   Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss after the Supreme Court’s

                                   8   decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corporation v. Twombly,

                                   9   550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must . . . suggest that the

                                  10   claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th

                                  11   Cir. 2014) (quoting In re Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1107 (9th Cir. 2013)).

                                  12   The court “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in
Northern District of California
 United States District Court




                                  13   the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co.,

                                  14   519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a complaint . . . may not simply recite

                                  15   the elements of a cause of action [and] must contain sufficient allegations of underlying facts to

                                  16   give fair notice and to enable the opposing party to defend itself effectively.” Levitt, 765 F.3d at

                                  17   1135 (quoting Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir.

                                  18   2014)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                  19   court to draw the reasonable inference that the Defendant is liable for the misconduct alleged.”

                                  20   Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it

                                  21   asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

                                  22   Twombly, 550 U.S. at 556).

                                  23   C.      Motion to Strike

                                  24           Before responding to a pleading, a party may move to strike from a pleading any

                                  25   “redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The essential

                                  26   function of a Rule 12(f) motion is to “avoid the expenditure of time and money that must arise

                                  27   from litigating spurious issues by dispensing with those issues prior to the trial.” Wang v. OCZ

                                  28   Tech. Grp., Inc., 276 F.R.D. 618, 624 (N.D. Cal. Oct. 14, 2011) (quoting Whittlestone, Inc. v.
                                                                                          8
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 9 of 23




                                   1   Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010)). Motions to strike are generally disfavored.

                                   2   See Shaterian v. Wells Fargo Bank, N.A., 829 F. Supp. 2d 873, 879 (N.D. Cal. 2011); Platte

                                   3   Anchor Bolt, Inc. v. IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004). A motion to strike

                                   4   should only be granted if the matter sought to be stricken clearly has no possible bearing on the

                                   5   subject matter of the litigation. See Colaprico v. Sun Microsystems, Inc., 758 F. Supp. 1335, 1339

                                   6   (N.D. Cal. 1991); Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other

                                   7   grounds, Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994) (“‘Immaterial matter’ is that which has no

                                   8   essential or important relationship to the claim for relief or the defenses being pleaded.”).

                                   9   Statements that do not pertain to, and are not necessary to resolve, the issues in question are

                                  10   impertinent. Id. If there is any doubt whether the portion to be stricken might bear on an issue in

                                  11   the litigation, the court should deny the motion to strike. Platte Anchor Bolt, 352 F. Supp. 2d at

                                  12   1057. Just as with a motion to dismiss, the court should view the pleading sought to be struck in
Northern District of California
 United States District Court




                                  13   the light most favorable to the nonmoving party. Id.

                                  14                          III.       REQUESTS FOR JUDICIAL NOTICE

                                  15          Defendants request the Court to take judicial notice pursuant to Federal Rule of Evidence

                                  16   201 of the following materials:

                                  17              (1) the official video and minutes of the January 8 and January 22, 2019 City Council

                                  18              meetings, Defs.’ RJN ¶¶ 1–2;

                                  19              (2) the City Council’s Policy 2017-02 (the “Policy”), id. ¶ 3;

                                  20              (3) a body camera video of the March 27, 2019 City Council meeting taken by Mr.

                                  21              Barich and posted on YouTube, id. ¶4; and

                                  22              (4) the official video and minutes of the twelve meetings during which the FAC alleges

                                  23              Mr. Del Osso allowed individuals to read statements on behalf of others; id. ¶¶ 5–16.

                                  24          Plaintiffs do not oppose Defendants’ request for judicial notice. Instead, they file their

                                  25   own request asking the Court to take judicial notice of the City Council’s Rules of Conduct (the

                                  26   “Rules”). See Pls. RJN ¶ 1.

                                  27          Federal Rule of Evidence 201 allows a court to take judicial notice of facts that are “not

                                  28   subject to reasonable dispute because they: (1) are generally known within the trial court’s
                                                                                         9
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 10 of 23




                                   1   territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

                                   2   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)

                                   3           First, the Court may take judicial notice of the video and minutes of the City Council

                                   4   meetings because they are matters of public record. See Lee, 250 F.3d at 690 (courts may “take

                                   5   judicial notice of undisputed matters of public record,” but generally may not take “judicial notice

                                   6   of disputed facts stated in public record”); Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007)

                                   7   (court took notice of prior lawsuits but refused to take notice of facts from plaintiff’s deposition

                                   8   because “the accuracy of the deposition excerpts . . . could be subject to reasonable dispute”).

                                   9   Courts in this district have taken judicial notice of similar video recordings and minutes of public

                                  10   meetings See, e.g., Bey v. City of Oakland, No. 14-CV-01626-JSC, 2018 WL 1536649, at *2, n.1

                                  11   (N.D. Cal. Mar. 29, 2018) (taking judicial notice of a video recording of an Oakland City Council

                                  12   meeting); Jonna Corp. v. City of Sunnyvale, No. 17-CV-00956-LHK, 2017 WL 2617983, at *4
Northern District of California
 United States District Court




                                  13   (N.D. Cal. June 16, 2017) (taking judicial notice of minutes from Sunnyvale City Council public

                                  14   hearings); Henneberry v. City of Newark, No. 18-CV-01905-JCS, 2018 WL 3344543, at *6–7

                                  15   (N.D. Cal. July 9, 2018) (taking judicial notice of municipal code provisions that outline when and

                                  16   how members of the public can address Newark City Council).

                                  17           Importantly, the Court can take judicial notice of the existence of these records, but not for

                                  18   the truth of the statements within them. See Lee, 250 F.3d at 689 (“A court may take judicial

                                  19   notice of ‘matters of public record’ . . . [b]ut a court may not take judicial notice of a fact that is

                                  20   ‘subject to reasonable dispute.’” (first quoting MGIC Indem. Corp., 803 F.2d at 504; then quoting

                                  21   Fed. R. Evid. 201(b))).

                                  22           Here, Defendants have only requested the Court take notice of the fact that Ms. Alderman

                                  23   spoke on her own behalf at both City Council meetings, not for the truth of her statements. The

                                  24   Court does not need to weigh the contents of the video to take notice of the fact that Ms. Alderman

                                  25   spoke at the City Council meetings. Even if the Court did not take notice of the videos, the fact

                                  26   that Ms. Alderman spoke at both City Council meetings is also represented in the meetings’

                                  27   minutes and in the transcripts attached to the FAC.

                                  28           Second, the Court can also take judicial notice without further authentication of the City
                                                                                          10
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 11 of 23




                                   1   Council’s Policy and Rules because they are public records available on government websites, and

                                   2   if authentication is necessary, the City Clerk can testify to the authenticity of these documents.

                                   3   Defendants do not challenge authenticity. See, e.g., Santa Monica Food Not Bombs v. City of

                                   4   Santa Monica, 450 F.3d 1022, 1025 (9th Cir. 2006) (affirming district court’s grant of request for

                                   5   judicial notice of documents on file with the City Clerk of the City of Santa Monica and those

                                   6   accessible on Santa Monica’s official website); Gerristen v. Warner Bros. Ent. Inc., 112 F. Supp.

                                   7   3d 1011, 1033 (C.D. Cal. 2015) (“Under Rule 201, the court can take judicial notice of ‘[p]ublic

                                   8   records and government documents available from reliable sources on the Internet, such as

                                   9   websites run by governmental agencies.’” (quoting Hansen Beverage Co. v. Innovation Ventures,

                                  10   LLC, No. 08-CV-1166-IEG POR, 2009 WL 6597891 (S.D. Cal. Dec. 23, 2009)); Michery v. Ford

                                  11   Motor Co., 650 Fed. App’x 338, 342 n.2 (9th Cir. 2016) (affirming district court’s grant of request

                                  12   for judicial notice of the existence of documents available on a government website).
Northern District of California
 United States District Court




                                  13          Third, and finally, the Court may take judicial notice of the body camera video Mr. Barich

                                  14   uploaded to YouTube because it is “information posted on certain . . . webpages that [Plaintiffs]

                                  15   referenced in the [FAC].” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

                                  16   Under the doctrine of incorporation by reference, it is proper for a court to consider materials or

                                  17   documents whose contents are alleged in the complaint when their authenticity is not questioned.

                                  18   See In re Tesla, Inc. Secs. Litig., 477 F. Supp. 3d 903, 919 (N.D. Cal. 2020) (citing Lee, 250 F.3d

                                  19   at 688 and Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007)). Here, Plaintiffs are

                                  20   not questioning the authenticity of the body camera video footage Mr. Barich uploaded to

                                  21   YouTube.

                                  22          Accordingly, the Court GRANTS the parties’ respective requests for judicial notice in full.

                                  23                          IV.      MOTIONS TO DISMISS OR CLARIFY

                                  24   A.     First Amendment and Equal Protection Claims (Claims 1 through 3)

                                  25          Plaintiffs challenge Mayor Dell’Osso’s decision not to allow Ms. Alderman to read a

                                  26   written statement from Mr. Barich into the record during the public comment period at two City

                                  27   Council meetings in 2019. Plaintiffs assert First Amendment and equal protection claims. FAC. ¶

                                  28   26–33. Plaintiffs allege Mayor Dell’Osso’s decision was “based solely on the content, and the
                                                                                         11
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 12 of 23




                                   1   source, of the testimony” and done “with the specific intent to deprive Alderman of her

                                   2   constitutional rights.” Id. ¶¶ 56, 63. In support of their claims, Plaintiffs allege that they were

                                   3   “intentionally treated differently from others similarly situated who were permitted to have their

                                   4   statements read into the record.” Id. ¶¶ 49, 69.

                                   5          The Court granted Defendants’ first motion to dismiss Plaintiffs’ First Amendment and

                                   6   equal protection claims because

                                   7                  Plaintiffs do not allege any specific instances where Mayor
                                                      Dell’Osso (or his predecessors) allowed a similarly situated
                                   8                  individual to read a written statement into the record during a City
                                                      Council meeting. The assertion that this was done “routinely” is
                                   9                  conclusory. See Compl. ¶ 14. Absent non-conclusory allegations of
                                                      such disparate treatment, Plaintiffs fail to state claim for First
                                  10                  Amendment viewpoint discrimination or equal protection disparate
                                                      treatment.
                                  11

                                  12   First Mot. to Dismiss Order at 2 (emphasis added). To cure the deficiencies of their viewpoint
Northern District of California
 United States District Court




                                  13   discrimination and disparate treatment theories, Plaintiffs add to their FAC thirteen (13)

                                  14   examples—going back to 2010—of other individuals being allowed to speak on behalf of others at

                                  15   Cotati City Council meetings. See FAC ¶ 19.

                                  16          Defendants again move to dismiss Ms. Alderman’s First Amendment viewpoint

                                  17   discrimination claim by contending that she “was, in fact, allowed to speak, but chose to speak on

                                  18   some other topic.” Second Mot. at 14 (emphasis added). In other words, their argument is that

                                  19   Ms. Alderman—unlike the speakers in the thirteen other instances referenced in paragraph 19—

                                  20   “sought to speak separately and additionally on behalf of [Mr.] Barich.” Mot. at 15. But the

                                  21   January meetings’ minutes and video, as well as the transcripts attached to the FAC, do not

                                  22   establish that Ms. Alderman asked to speak “separately and additionally,” i.e., twice, at either of

                                  23   the City Council meetings. To the contrary, the transcript and video of the January 8 meeting

                                  24   show only Ms. Alderman noting that she submitted Mr. Barich’s written statement for the record

                                  25   and then proceeding to speak on her own behalf about the lack of services for homeless people in

                                  26   Cotati. See FAC, Ex A; Defs.’ RJN ¶ 1. In fact, the transcript and video of the January 22

                                  27   meeting shows Ms. Alderman complaining that the conversation about whether she would be

                                  28   allowed to speak on behalf of Mr. Barich at the January 8 meeting was had “off camera.” See
                                                                                          12
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 13 of 23




                                   1   FAC, Ex. B at 2–3 (“[Mr. Dell’Osso]: Because I thought we discussed this last meeting too? [Ms.

                                   2   Alderman]: We discussed it off camera. We did not discuss it as a formal thing.”); Defs.’ RJN ¶ 2

                                   3   (same). This suggests that, as the FAC plausibly alleges, Ms. Alderman had no other choice but to

                                   4   submit Mr. Barich’s written statement and to speak on her own behalf at the January 8 meeting

                                   5   after Mr. Dell’Osso refused to let her read Mr. Barich’s statement altogether. Similarly, the

                                   6   transcript and video of the January 22 meeting shows Ms. Alderman asking to speak on behalf of

                                   7   Mr. Barich at the onset of the public comment period. FAC, Ex. B; Defs.’ RJN ¶ 2. It is only

                                   8   after she is denied that opportunity that she proceeds to speak on her own behalf. Id. There is

                                   9   simply nothing in the record to suggest she wanted—let alone asked to—speak twice.

                                  10           There is no support in the record, whatsoever, for Defendants’ contention that Ms.

                                  11   Alderman was free to read Mr. Barich’s statement during her allotted time at either the January 8

                                  12   or January 22 meetings. Quite the opposite, when Ms. Alderman got up to speak on behalf of Mr.
Northern District of California
 United States District Court




                                  13   Barich at the January 22 meeting, the City Attorney broadly advised Mr. Dell’Osso that “[y]our

                                  14   rules do not allow for speakers to present a power of attorney and comment for someone else. . . .

                                  15   If there is a writing, it can certainly be entered into the record, and you can certainly see it, but it

                                  16   doesn’t come under the public comment rules.” FAC, Ex. B at 3:16–25. At no point did the City

                                  17   Attorney—or any other official, for that matter—clarify that this “rule” did not apply if Ms.

                                  18   Alderman chose to read Mr. Barich’s statement during the time allotted to her. In fact,

                                  19   Defendants’ contradict themselves because their argument to dismiss Plaintiffs’ Monell claim

                                  20   (addressed more fully below) is precisely that Mr. Dell’Osso is not liable because he had no the

                                  21   Rules did not give him any discretion to allow Ms. Alderman to read Mr. Barich’s statement

                                  22   altogether.

                                  23           Defendants also ask the Court to dispense of Plaintiffs’ equal protection claims by arguing

                                  24   that Plaintiffs were not treated differently than the persons referenced in paragraph 19 because

                                  25   those people were “appearing for corporate entities, not for individuals desiring to speak.” Mot. at

                                  26   16. Defendants also try to distinguish the prior instances referenced in paragraph 19 by arguing

                                  27   that none of those people were attempting to read someone else’s written statement at a City

                                  28   Council meeting. Id. at 16–17. These are unavailing distinctions because paragraph 19 contains
                                                                                           13
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 14 of 23




                                   1   several examples of individuals speaking on behalf of other individuals. See FAC ¶ 19. For

                                   2   example, it alleges that Ms. Alderman’s husband spoke on her behalf at the August 25, 2015 City

                                   3   Council meeting. Id. Similarly, a lawyer referred to as “Mr. Scott” allegedly spoke on behalf of

                                   4   his clients, “the Stanleys,” at the August 25 and October 27, 2015 meetings. Id. Most

                                   5   importantly, several months after Ms. Alderman was prevented from reading Mr. Barich’s

                                   6   statements, Mayor Dell’Osso allowed a man named Michael Ceremello to read a statement from

                                   7   another person named Rainer Riddle during the September 10, 2019 City Council meeting. See id;

                                   8   FAC, Ex. C at 3–4; Defs.’ RJN ¶ 16.

                                   9          In sum, Plaintiffs have cured the deficiencies in their initial complaint by adding non-

                                  10   conclusory allegations of disparate treatment. Accordingly, the Court DENIES Defendants’

                                  11   motion to dismiss Plaintiffs’ First Amendment and equal protection claims because Plaintiffs have

                                  12   plausibly stated claims of viewpoint discrimination and disparate treatment. See Giebel v.
Northern District of California
 United States District Court




                                  13   Sylvester, 244 F.3d 1182, 1188 (9th Cir. 2001) (viewpoint discrimination occurs “when the

                                  14   government prohibits ‘speech by particular speakers,’ thereby suppressing a particular view about

                                  15   a subject” (quoting Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 (1983)

                                  16   (Brennan, J., dissenting))); Rosenbaum v. City & Cnty. of San Francisco, 484 F.3d 1142, 1153

                                  17   (9th Cir. 2007) (“To establish a discriminatory effect . . . the claimant must show that similarly

                                  18   situated individuals . . . were not prosecuted.” (quoting United States v. Armstrong, 517 U.S. 456,

                                  19   465 (1996))).

                                  20   B.     Monell Claim (Claim 4)

                                  21          The Court dismissed Plaintiffs’ Monell Claim in the initial complaint because Plaintiffs

                                  22   had failed to plausibly plead an underlying constitutional violation. First Mot. to Dismiss Order at

                                  23   2. Even if Plaintiffs had pled a constitutional violation, however, the Court noted their Monell

                                  24   Claim failed because they did not “allege in non-conclusory terms that the City had a policy or

                                  25   custom of violating individuals’ First Amendment and equal protection rights” or that “Mayor

                                  26   Dell’Osso is the final policymaker for the City.” Id.

                                  27          Plaintiffs’ amended complaint mostly adds conclusory allegations that the city has a

                                  28   policy, custom, or practice of violating individuals’ First Amendment or equal protection rights at
                                                                                        14
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 15 of 23




                                   1   the City Council meetings and that Mr. Dell’Osso is the final policy maker. See e.g., FAC ¶ 63

                                   2   (“Dell’Osso’s unlawful actions occurred as the result of an official policy or custom and were

                                   3   done willfully, knowingly, and with the specific intent to deprive Alderman of her constitutional

                                   4   rights.”); id. ¶ 81 (“Dell’Osso was a final policy maker and had final policymaking authority from

                                   5   the City of Cotati concerning the wrongful acts alleged herein.”); id. ¶ 84 (“The City, by its

                                   6   policy-making agents, servants, and employees, authorized, sanctioned and/or ratified Dell’Osso’s

                                   7   wrongful acts; and/or failed to prevent or stop those acts; and/or allowed or encouraged those acts

                                   8   to continue.”); id. ¶ 85 (“The acts complained of were carried out by Dell’Osso in his capacity as

                                   9   Mayor under the customs, policies, usages, practices, procedures, and rules of the City.”); id. ¶ 87

                                  10   (“The existence of these unlawful de facto policies and/or well-settled and widespread customs

                                  11   and practices is known to, encouraged, and/or condoned by supervisory and policy-making

                                  12   officials of the City.”); id. ¶ 102 (“In doing the acts alleged herein, which occurred as the result of
Northern District of California
 United States District Court




                                  13   an official policy or custom, the City acted with malice and reckless indifference to Barich’s

                                  14   constitutional rights.”). These threadbare allegations that merely track the elements of a Monell

                                  15   claim are insufficient to plausibly allege Monell liability. See Dougherty v. City of Covina, 654

                                  16   F.3d 892, 900 (9th Cir. 2011) (dismissing “Monell and supervisory liability claims [that] lack[ed]

                                  17   any factual allegations that would separate them from the ‘formulaic recitation of a cause of

                                  18   action’s elements’ deemed insufficient by Twombly” (quoting Twombly, 550 U.S. at 555)).

                                  19          Plaintiffs’ opposition, however, was filed with a request for judicial notice of the City

                                  20   Council’s Rules, which state that

                                  21                  The Mayor or Presiding Officer has authority and discretion to
                                                      preserve order at all Council meetings. This includes the authority
                                  22                  to remove any person that presents a physical threat to any other
                                                      person in the Council meeting, or for conduct that disrupts the
                                  23                  meeting to prevent the orderly prosecution of the City’s business.
                                                      The Presiding Officer also has the authority and discretion to
                                  24                  enforce these rules of the Council and to determine the order of
                                                      business. The Presiding Officer shall have the authority to prevent
                                  25                  the misuse of the legitimate form of motions, the abuse of privilege
                                                      of renewing certain motions, or the obstruction of the business of the
                                  26                  City Council. The Presiding Officer may preserve orderly business
                                                      by ruling such motions out of order. In so ruling, the Presiding
                                  27                  Officer shall be courteous and fair and shall presume that the
                                                      moving party is making the motion in good faith.
                                  28
                                                                                         15
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 16 of 23




                                   1   See Docket No. 31-1 (“City Council Rules”) at 4 (Section II.C.1). This citation to the City

                                   2   Council’s Rules is enough to plausibly allege that Mr. Dell’Osso is the final decision maker

                                   3   because he has final say as to who can speak during City Council meetings. Cf. Ass’n for L.A.

                                   4   Deputy Sheriffs v. Cnty. of Los Angeles, 648 F.3d 986, 994 (9th Cir. 2011) (concluding that

                                   5   “the final decisionmakers” were “in Debs’s case, the Commission, and in O’Donoghue’s case, the

                                   6   County and the Sheriff” because they decided whether to reconsider Debs’s and O’Donoghue’s

                                   7   suspensions); Weiner v. San Diego Cnty., 210 F.3d 1025, 1028 (9th Cir. 2000) (“In this case, the

                                   8   parties concede the district attorney is the final decision-maker in determining whether to proceed

                                   9   with a criminal prosecution.”). As such, for purposes of § 1983, Mayor Dell’Osso is acting “under

                                  10   color of [the City Council’s Rules]” and therefore on behalf of the City when he refused to let Ms.

                                  11   Alderman speak. 42 U.S.C. § 1983.

                                  12          Defendants argued in their papers and at oral argument that Mr. Dell’Osso was not the
Northern District of California
 United States District Court




                                  13   “final policy maker” because he did not draft or enact the Rules, which he was required to enforce

                                  14   and that supposedly do not allow for speakers to read other individual’s written statements. First,

                                  15   Monell liability is not imposed on final policy makers, it is imposed on final “decision makers.”

                                  16   See Ass’n for L.A. Deputy Sheriffs, 648 F.3d at 994; Weiner, 210 F.3d at 1028. Plaintiffs’

                                  17   complaint is not that the Rules are facially unconstitutional, but that Mr. Dell’Osso’s inconsistent

                                  18   application of the Rules constitutes disparate treatment. Therefore, he is the final “decision

                                  19   maker” for purposes of deciding whether and how to apply the Rules to silence speakers during

                                  20   the City Council’s meetings. Second, in any event, the “rule” Defendants’ counsel cited at oral

                                  21   argument does not prohibit speakers from reading other individual’s written statements; it states

                                  22   that “[s]peakers may not ‘yield’ a portion of their allotted time to others.” City Council Rules at

                                  23   16 (Section IV.G.6). Ms. Alderman was not trying to “yield” her time to anyone, let alone Mr.

                                  24   Barich, who was not even present at either of the January meetings.

                                  25          Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiffs’ Monell Claim.

                                  26   C.     ADA Claim (Claim 5)

                                  27          The Court previously held that Plaintiffs lacked standing to seek injunctive relief for Mr.

                                  28   Barich’s alleged ADA violation because they “have not alleged the threat of any imminent future
                                                                                        16
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 17 of 23




                                   1   harm.” First Mot. to Dismiss Order at 3; see also See Midgett v. Tri-Cnty. Metro. Transp. Dist. of

                                   2   Or., 254 F.3d 846, 850 (9th Cir. 2001) (“[O]ccasional problems do not, without more, establish a

                                   3   violation of the ADA. At most, the evidence shows past violations of the ADA. It does not,

                                   4   however, support an inference that Plaintiff faces a real and immediate threat of continued, future

                                   5   violations of the ADA in the absence of injunctive relief.”). Plaintiffs unsuccessfully attempt to

                                   6   cure this deficiency by adding an allegation that, “[a]lthough the City has since purchased a

                                   7   ‘personal sound amplifier’ that may be available for Barich to use at City Council meetings, there

                                   8   is no guarantee that this device will be available for him to use in the future.” FAC ¶ 98.

                                   9   Similarly, the FAC admits that “holding future meetings in the City Council Chambers which has

                                  10   a public address system would be an accommodation for Barich,” but that “the City has not stated

                                  11   that it would do so.” Id. ¶ 100. These entirely speculative allegations are insufficient to create

                                  12   standing to bring a claim for injunctive relief under the ADA.
Northern District of California
 United States District Court




                                  13          Plaintiffs attach to their opposition a declaration from Robert B. Skye, an “expert” they

                                  14   hired to inspect the community room and the hearing-assist device the City has put in place. See

                                  15   Docket No. 32 (“Skye Decl.”); Opp’n at 7–8. Mr. Skye declares that the hearing assist device “is

                                  16   not appropriate and will never provide an adequate accommodation in a typical meeting

                                  17   environment where the listener is not in the immediate vicinity of the persons peaking.” Id. ¶ 4

                                  18   (emphasis added). Even if that is true, there is no indication in the FAC or otherwise that the City

                                  19   intends to use the community room for future City Council meetings. In fact, at oral argument

                                  20   Defendants’ counsel represented that City Council meetings have been held in the community

                                  21   room only five times in the last five years, that the City does not intend to use it again, and that if

                                  22   it did, it would make every effort to accommodate Mr. Barich. Based on these representations and

                                  23   the lack of any concrete evidence the violation will be repeated, particularly in view of this

                                  24   Court’s ruling herein, the Court concludes the likelihood that City Council meetings will be held

                                  25   in the community room is insufficiently substantial to support standing for injunctive relief at this

                                  26   time. The Court would have to revisit this conclusion if the City decides to use the community

                                  27   room again and Plaintiff is unable to use the hearing device, as such a circumstance would indicate

                                  28   the Defendants’ deliberate indifference to his rights under the ADA.
                                                                                          17
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 18 of 23




                                   1           The Court also dismissed Plaintiffs’ claim for compensatory damages under the ADA

                                   2   because they failed to allege that Defendants acted with “deliberate indifference.” First mot. to

                                   3   Dismiss Order at 4 (quoting Duvall v. Cnty of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001)). The

                                   4   Court concluded that “the failure of hearing aid devices given to Mr. Barich does not appear to

                                   5   have been an intentional act designed to exclude him from participating.” Id.

                                   6           To show “deliberate indifference,” a plaintiff must plausibly plead “both knowledge that a

                                   7   harm to a federally protected right is substantially likely, and a failure to act upon that . . .

                                   8   likelihood.” Updike v. Multnomah Cnty, 870 F.3d 939, 950–51 (9th Cir. 2017) (quoting Duvall,

                                   9   260 F.3d at 1139). “When the plaintiff has alerted the public entity to his need for

                                  10   accommodation (or where the need for accommodation is obvious, or required by statute or

                                  11   regulation), the public entity is on notice that an accommodation is required, and the plaintiff has

                                  12   satisfied the first element of the deliberate indifference test.” Id. To meet the second prong, the
Northern District of California
 United States District Court




                                  13   entity’s failure to act “must be a result of conduct that is more than negligent, and involves an

                                  14   element of deliberateness.” Id.; see also Duvall, 260 F.3d qt 1139 (“Because . . . events may be

                                  15   attributable to bureaucratic slippage that constitutes negligence rather than deliberate action or

                                  16   inaction, we have stated that deliberate indifference does not occur where a duty to act may simply

                                  17   have been overlooked, or a complaint may reasonably have been deemed to result from events

                                  18   taking their normal course.”). In sum, “[a] public entity may not disregard the plight and distress

                                  19   of a disabled individual.” Id.

                                  20           Plaintiffs’ allegations in the FAC cure the deficiencies of the initial complaint and likely

                                  21   satisfy both prongs of the deliberate indifference test. Regarding the first prong, the FAC

                                  22   plausibly alleges that Mr. Barich alerted the City to his need for an accommodation before and

                                  23   during the March 27 meeting. Compl. ¶ 35 (“A week before the special meeting, Barich went to

                                  24   the Cotati City Clerk’s office and requested that an electronic hearing-assist device be provided for

                                  25   his use at the upcoming special meeting.”); id. ¶ 41 (“Mr. Barich reminded the City Council of his

                                  26   hearing disability, informed them that the council was not accommodating his disability”). It is

                                  27   undisputed that Mr. Barich alerted the City of his need for an accommodation.

                                  28           Regarding the second prong, the FAC plausibly alleges that Defendants knew—before the
                                                                                           18
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 19 of 23




                                   1   March 27, 2019 meeting—that the hearing aids they offered Mr. Barich “could never work in the

                                   2   community room” because “they had to be connected to the public address system in the council

                                   3   chambers next door in order to function.” FAC ¶ 36 (emphasis added); see also id. ¶ 43

                                   4   (“Attorney for the City of Cotati in this case has confirmed via e-mail with opposing counsel that

                                   5   the hearing assist devices could never have worked inside the Police Station Community Room.”).

                                   6   In fact, according to the FAC, the City Clerk and the City Planner “acknowledged to [Mr.] Barich

                                   7   before the meeting that the hearing-assist devices were not working. [Mr.] Barich asked that the

                                   8   Council be informed of the problem, but the meeting continued.” Id. ¶ 40 (emphasis added). The

                                   9   FAC also alleges that Defendants

                                  10                  had ample time to replace the non-functioning hearing devices or
                                                      move the meeting next door. A notice could have been sent out,
                                  11                  posted on the City’s website, and/or posted on the door of the room
                                                      itself, notifying the public that the meeting was moved next door in
                                  12                  the Council chambers, where the City’s electronic hearing-assist
Northern District of California
 United States District Court




                                                      devices would work. None of this was done.
                                  13

                                  14   Id. ¶ 99.

                                  15           These allegations are sufficient to plausibly allege that Defendants knew about the

                                  16   problems with Mr. Barich’s hearing aids and nonetheless deliberately chose not to fix or mitigate

                                  17   the problem. In Updike, for example, the plaintiff “repeatedly requested a TTD, which was

                                  18   physically available at the jail, but was never provided such a device to assist making phone calls.”

                                  19   870 F.3d at 955. The Ninth Circuit concluded that these allegations were sufficient “evidence that

                                  20   the County denied him use of a TTD, creating a genuine issue of material fact on this issue. A

                                  21   trier of fact could conclude that the County acted with deliberate indifference in denying direct

                                  22   requests for this accommodation, which would permit Updike to use telephones, a service

                                  23   routinely made available to non-deaf inmates.” Id. See also id. (“Although the district court

                                  24   attributed this to an ‘unintentional oversight,’ Updike has introduced evidence that County jail

                                  25   employees were aware of Updike’s disability, yet ignored his repeated requests to turn on closed

                                  26   captioning.” (emphasis added)). In Duval, the Ninth Circuit similarly held that factual issues

                                  27   precluded summary judgment on Duval’s claims for monetary damages under the ADA because,

                                  28   “Duvall telephoned [an officer] to request videotext display, she failed to investigate whether such
                                                                                        19
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 20 of 23




                                   1   display was available (despite already having witnessed a demonstration of that system in the

                                   2   courthouse), and she deliberately made the decision, instead, to ‘accommodate’ his disability by

                                   3   rescheduling the trial in Courtroom 269.” 260 F.3d at 1140. What is alleged here—as in Updike

                                   4   and Duvall—cannot be fairly characterized as “an absence of effective communication and

                                   5   coordination” between City employees or an “unintentional oversight”; it was deliberate

                                   6   indifference. Id.

                                   7          Finally, the Court cannot determine at the motion to dismiss stage whether Defendants

                                   8   provided Mr. Barich a “reasonable” accommodation by suggesting that he “simply raise his hand

                                   9   if he was having difficulty hearing.” Mot. at 20. In Updike—which is again instructive—the

                                  10   district court dismissed Plaintiff’s ADA claim based on the State’s failure to provide an ASL

                                  11   interpreter during Mr. Updike’s recognizance interview because the County argued “[the

                                  12   interviewer] was able to communicate effectively with Updike through written English and . . .
Northern District of California
 United States District Court




                                  13   through written notes.” See id. at 956. The Ninth Circuit reversed, holding that “[w]hether the

                                  14   County’s accommodation was sufficient requires sifting through a number of facts . . . a

                                  15   reasonable jury could conclude that written communication was not adequate to ensure that

                                  16   Updike could communicate as effectively as non-hearing-impaired individuals or that the County

                                  17   provided the appropriate accommodation.” Id. (citations omitted). In other words, whether a

                                  18   purported accommodation was reasonable or appropriate is a question of fact not suitable for

                                  19   determination on the pleadings. A trier of fact might reasonably conclude that asking someone

                                  20   with a hearing impairment to raise their hand at a City Council meeting is not a reasonable

                                  21   accommodation for his disability.

                                  22          Accordingly, taking the allegations in the FAC as true, the Court GRANTS Defendants’

                                  23   motion to dismiss Plaintiffs’ claim for injunctive relief but DENIES Defendants’ motion to

                                  24   dismiss Plaintiffs’ claim for compensatory damages under the ADA.

                                  25   D.     Prayer for Relief

                                  26          1.      Exemplary or Punitive Damages

                                  27          Defendants move to dismiss Plaintiff’s prayer for exemplary or punitive damages. See

                                  28   MTD 21–22. The Court already ruled that exemplary or punitive damages are not available under
                                                                                       20
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 21 of 23




                                   1   Title II of the ADA. See First Mot. to Dismiss Order at 3 (citing Barnes v. Gorman, 536 U.S. 181,

                                   2   192 (2002)). Punitive damages are also unavailable under § 1983 for claims against a

                                   3   municipality. See City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981) (“[W]e hold

                                   4   that a municipality is immune from punitive damages under 42 U.S.C. § 1983”). Accordingly,

                                   5   punitive damages are not available for the claims against the City.

                                   6          Punitive damages are available against individual defendants—such as Mr. Dell’Osso—

                                   7   under §1983 “when the defendant’s conduct is shown to be motivated by evil motive or intent, or

                                   8   when it involves reckless or callous indifference to the federally protected rights of others.” Smith

                                   9   v. Wade, 461 U.S. 30, 56 (1983); Castro v. City of Los Angeles 797 F.3d 654, 669 (9th Cir. 2015).

                                  10   Here, the Plaintiffs allege “Dell’Osso acted with deliberate indifference to Ms. Alderman’s

                                  11   constitutional rights.” Compl. ¶ 63. Plaintiffs have also plausibly pled First Amendment

                                  12   viewpoint discrimination and equal protection disparate treatment claims. See supra Part V.A.
Northern District of California
 United States District Court




                                  13   Therefore, depending on what showing they make after discovery at summary judgment or trial,

                                  14   and assuming they prevail, Plaintiffs could convince a trier of fact to award them punitive

                                  15   damages for these constitutional violations.

                                  16          Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiffs’ prayer for

                                  17   exemplary or punitive damages as it pertains to the alleged violation of their constitutional rights.

                                  18   E.     Injunctive Relief

                                  19          Plaintiffs have not pled an ADA claim that is redressable through injunctive relief. See

                                  20   supra, Part 5.C. As for Plaintiffs’ constitutional claims, “[t]he Supreme Court has repeatedly

                                  21   cautioned that, absent a threat of immediate and irreparable harm, the federal courts should not

                                  22   enjoin a state to conduct its business in a particular way.” Hodgers-Durgin v. de la Vina, 199 F.3d

                                  23   1037, 1042 (9th Cir. 1999) (citing O’Shea v. Littleton, 414 U.S. 488 (1974); Rizzo v. Goode, 423

                                  24   U.S. 362 (1976); City of Los Angeles v. Lyons, 461 U.S. 95 (1983); Lewis v. Casey, 518 U.S. 343

                                  25   (1996)). Plaintiffs have shown that Barich’s First Amendment rights were violated in 2014.

                                  26   Compl. ¶ 22; see also supra, Part II(A) fn. 2. However, “[p]ast exposure to illegal conduct does

                                  27   not in itself show a present case or controversy regarding injunctive relief . . . if unaccompanied by

                                  28   any continuing, present adverse effects.” O’Shea, 414 U.S. at 495–96. Plaintiffs have not brought
                                                                                         21
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 22 of 23




                                   1   plausible claims of additional violations, and even if they had, Plaintiffs have not alleged that the

                                   2   City has violated or attempted to restrict their rights since March 27, 2019. Additionally, the

                                   3   Mayor who allegedly discriminated against the Plaintiffs has been replaced. Compl. ¶ 25.

                                   4   Although the facts alleged show that Barich and the current Mayor, John Moore, have had

                                   5   arguments in the past, nothing alleged amounts to a constitutional violation. Id. ¶ 23–25. Put

                                   6   simply, Plaintiffs have not alleged facts that reasonably suggest they face a real or immediate

                                   7   threat of substantial or irreparable injury that would warrant injunctive relief.

                                   8           Accordingly, the Court GRANTS Defendants’ motion to dismiss Plaintiffs’ prayer for

                                   9   injunctive relief.

                                  10                                    V.       MOTION TO STRIKE

                                  11           Defendants move to strike paragraphs 22, 23, and 25 from the complaint because the

                                  12   events described are past the statute of limitations and “too old to be the basis of a cause of action
Northern District of California
 United States District Court




                                  13   in this litigation,” “have no logical relationship to any of the claims,” and are “asserted for the

                                  14   improper purpose of attempting to disparage the City and others.” Second Mot. to Dismiss at 13–

                                  15   14. Plaintiffs argue in their opposition motion that the events described in the paragraphs in

                                  16   question show the City’s past mistreatment of Mr. Barich and provide “historical context for the

                                  17   City’s conduct on the dates in question, including discriminatory intent.” Opp’n at 2.

                                  18           Motions to strike are generally disfavored and should only be granted if it is clear that the

                                  19   matter sought to be stricken has no possible bearing on the subject matter of the litigation.

                                  20   Colaprico, 758 F. Supp. at 1339; see also Shaterian, 829 F. Supp. 2d at 879. Here, Plaintiffs have

                                  21   alleged intentional discrimination and are seeking an injunction against the City. Past

                                  22   disagreements between Plaintiffs and members of the City Council could be relevant to

                                  23   Defendants’ motivations and to the likelihood of future harm. Defendants have therefore not

                                  24   shown that the alleged facts have “no possible bearing on the subject matter of the litigation.”

                                  25           Accordingly, the court DENIES Defendants’ motion to strike.

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         22
                                         Case 3:21-cv-00034-EMC Document 37 Filed 07/20/21 Page 23 of 23




                                   1                                     VI.      CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS in part and DENIES in part Defendants’

                                   3   motion to dismiss or strike.

                                   4          This order disposes of Docket No. 26.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: July 20, 2021

                                   9

                                  10                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      23
